Citation Nr: 1411432	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-34 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from August 7, 2013 to August 12, 2013 at the Ocala Regional Medical Center.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida by which the VAMC denied reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by Ocala Regional Medical Center from August 7, 2013 to August 12, 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728 . 

2.  The Veteran received emergency treatment from August 7, 2013 to August 12, 2013 at the Ocala Medical Center. 

3.  Ocala Medical Center did not obtain prior authorization from VA for payment or reimbursement of the cost of treatment provided to the Veteran. 

4.  At the time emergency treatment was furnished, the Veteran had not received VA treatment for over 24 months..

5.  At the time emergency treatment was furnished, the Veteran had coverage under a health-plan contract.

CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from August 7, 2013 to August 12, 2013 at Ocala Medical Center are not met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed, and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b)(1).

However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  Here, the Veteran was notified of the reasons and bases for the denial and of his appellate rights.  

Payment or Reimbursement of the Unauthorized Medical Expenses

Treatment records associated with the claims file reflect that the Veteran was hospitalized at Ocala Medical Center from August 7 through August 12, 2013 for reasons that are explained below.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  Hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of: (i) service-connected disability; (ii) disability for which a veteran was discharged or released from the active military, naval, or air service; (iii) disability of a veteran who has a total disability permanent in nature from a service-connected disability; (iv) disability associated with and held to be aggravating a service-connected disability; or (v) disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter r 31 and when there is a need for hospital care for reasons set forth in VA regulations. 
38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1). 

When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for reimbursement for the medical expenses incurred for that treatment, 38 U.S.C.A. § 1728 (West 2002) and 
38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability. 

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter r 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a). 

In this case, the Veteran has no adjudicated service-connected disabilities.  For this reason, there is no possibility of him meeting these requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized in a private or public hospital not operated by VA, as these provisions all depend upon the existence of a service-connected disability.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter r 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d) . 

Consequently, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  Under 38 U.S.C.A. § 1725, pursuant to the Millennium Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17 .1008.

Specifically, under 38 C.F.R. § 17.1002 (substantive conditions for payment or reimbursement), to be eligible for reimbursement under these provisions for a non-service-connected disorder, a veteran has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

The Court has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998). 

On August 7, 2013, the Veteran went to the Ocala Medical Center for treatment of worsening dyspnea; on admission, acute renal failure was found as well.  The Veteran asserts that he advised Ocala Medical Center officials that he required transfer to the Gainesville VAMC and that his family contacted the facility and was advised that no beds were available.  Records from the Ocala Medical Center confirm that beds at the VAMC were not available.  

With worsening dyspnea, found to be cause due to severe emphysema, and acute renal failure found on admission, the Board finds that the Veteran was facing an emergency medical situation.  The Board is also cognizant of the fact that the Veteran made efforts to have VA contacted and that no VA beds were available.  In such a situation, staying at the Ocala Medical Center for treatment was reasonable and indeed necessary.

The Board is sympathetic with the Veteran's situation, as he appears to have had no choice but to remain at the Ocala Medical Center until he was sufficiently stable to return home.  Unfortunately, despite the entirely reasonable decision to remain at the Ocala Medical Center, he does not qualify for reimbursement of unauthorized medical expenses.  In Malone the Court determined that all of the conditions enumerated in the applicable regulation had to be met in order for reimbursement of unauthorized medical expenses to take place.  Here, the Veteran did not meet two of the listed criteria.  First, at the time the emergency treatment was furnished, the Veteran had not received VA treatment in well over two years.  Indeed, his last contact with the VA health care system before admission to the Ocala Medical Center in August 2013 appears to have been in February 2011.  38 C.F.R. § 17.1002(d).  Next, the veteran was covered by a health-plan contract at the time of admission to the Ocala Medical Center.  38 C.F.R. § 17.1002(f).  The Veteran argues that Medicare Part A, his health-plan contract, covered only 80 percent of expenses.  However, 38 C.F.R. § 17.1102(f) precludes reimbursement of unauthorized medical expenses for people who receive only partial reimbursement of medical expenses.  

In the absence of evidence to establish that the Veteran meets all the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment or reimbursement of those services is not warranted.  The Board lacks authority to award medical care benefits except as authorized by statute and regulations.  Where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit, and the appeal must be denied.  


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from August 7, 2013 to August 12, 2013 at the Ocala Regional Medical Center is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


